FILE COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                             (512)463-1312

                                         April 25, 2014

Mr. Rex A. Nichols                               Mr. Andrew George Khoury
Nichols & Nichols, P.C.                          Andrew G. Khoury, P.C.
1703 Judson Road                                 P.O. Box 1151
Longview, TX 75601                               Longview, TX 75606-1151

Mr. Mike A. Hatchell
Locke Lord LLP                                              FILED IN COURT OF APPEALS
600 Congress Avenue, Suite 2200                               12th Court c" Appeals Dh*rict
Austin, TX 78701-2748

RE:     Case Number: 11-1021
                                                                     APR 2 8 2014
        Court of Appeals Number: 12-09-00260-CV
        Trial Court Number: 97-1009-B                                TYLER TEXAS
                                                CATHY S. LUSK, CLERK
Style: LARRY T. LONG, L. ALLAN LONG, AND B. VIRGINIA LONG, IN THEIR
       CAPACITIES AS TRUSTEES OF THE LAWRENCE ALLAN LONG TRUST, THE
       CHARLES EDWARD LONG TRUST, THE LARRY THOMAS LONG TRUST AND
        THE JOHN STEPHEN LONG TRUST D/B/A THE LONG TRUSTS
        v.

        ROBERT M. GRIFFIN, ROBERT M. GRIFFIN, JR., CHARLES W. CONRAD,
        MARVIN OGILVIE, AND MARIE OGILVIE

Dear Counsel:


        Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court's webpage at: http://www.supreme.courts.state.tx.us/.      On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
        If you prefer that we email you a copy of the opinion and judgment, please contact our
Chief Deputy Clerk, Claudia Jenks at claudia.ienks(5jtxeourts.gov.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk
                                                    by Claudia Jenks, Chief Deputy Clerk
cc:   Ms. Barbara Duncan
      Ms. Cathy S. Lusk
                           04-00
                IN THE SUPREME COURT OF TEXAS

                                                                         >!CQURTjPF APPEALS
                                            No. 11-1021



                                                                           APrZ o 201*1
Larry T. Long, L. Allan Long, and B. Virginia Long, In Their Caf^citi^s
 as trustees of the lawrence allan long trust, the charles eu^a!
 Long Trust, The Larry Thomas Long Trust and The John Stephen t
                     Trust d/b/a The Long Trusts, PettttonersT



  Robert M. Griffin, Robert M. Griffin, Jr., Charles W. Conrad, Marvin
                Ogilvie, and Marie Ogilvie, Respondents


                               On Petition for Review from the
                    Court of Appeals for the Twelfth District of Texas




                                          PER CURIAM




       This appeal involves the evidence required to prove the reasonableness and necessity of

attorney's fees under the lodestar method. The parties raise an additional issue regarding

postjudgment interest we do not reach. This Court has made clear that a party choosing the lodestar

method of proving attorney's fees must provide evidence of the time expended on specific tasks to

enable the fact finder to meaningfully review the fee application. Here, the affidavit supporting the

fee application generally stated the categories of tasks performed, but the application failed to

include any evidence containing the requisite specificity. Accordingly, we reverse the court of

appeals' judgment and remand to the trial court for a redetermination of attorney's fees.
        Robert M. Griffin, Robert M. Griffin, Jr., Marvin and Marie Ogilvie, and Charles Conrad

(collectively the "Griffins") sued Larry T. Long, L. Allan Long, and B. Virginia Long in their

capacitiesas trustees of the Lawrence Allan LongTrust, the Charles Edward LongTrust,the Larry

Thomas Long Trust, and the John Stephen Long Trust (collectively the "Long Trusts"). The

Griffins' suit included several claims relating to their participation with the Long Trusts in certain

oil and gas ventures. The key claim at issue here is the Griffins' assignment claim, which involved

an agreement between the Griffins and the Long Trusts for the Griffins to pay a portion of drilling

and operatingcosts in exchange for an assignment of a partial working interest in producing wells.

The Griffins allege that the Long Trusts failed to assign the working interest due them under the

assignment agreements. In 2001, the Griffins' attorney filed an affidavit supporting the Griffins'

request for attorney's fees. The affidavit indicated the Griffins' two attorneys spent 644.5 hours on

the suit for a total fee of $100,000 based upon their hourly rates. Further, the affidavit segregated

the time spent on each claim, with 30% spent on the assignment claim. But the affidavit indicated

the assignment issue was inextricably intertwined with claimson which the attorneys spent 95% of

their time.


        Following a bench trial in 2003, the trial court largely ruled for the Griffins and awarded

them$35,000 inattorney's fees. The courtof appeals modified thejudgment inseveral respects and

affirmed it. 144 S.W.3d 99, 112. We reversed the court of appeals'judgment in part. 222 S.W.3d
412, 417 (Tex. 2006). We held that (1) under the assignment claim, because the assignment

agreements did not comply with the Statute of Frauds, the agreements could not be enforced for

future wells, and (2) the Griffins were not entitled to prevail on a separate claim involving a
litigation agreement with the Long Trusts. Id. at 416-17. Because we modified the Griffins'

recovery on appeal, we remanded for the trial court to redetermine the attorney's fee award. Id. at

417.


        On remand, the trial court considered the affidavit on file and awarded the Griffins $30,000

in attorney's fees, with postjudgment interest to accrue from the date ofthat final judgment in 2009.

The court of appeals found legally and factually sufficient evidence supporting the attorney's fee

award but modified thejudgment to accrue interest from the original, erroneous trial court judgment

in 2003. _S.W.3d_,_.

        The Long Trusts petitioned this Court for review, asserting that (1) no legally sufficient

evidence supports the amount of the attorney's fee award, and (2) postjudgment interest should

accrue from the final judgment in 2009. Because we agree that no legally sufficient evidence

supports the amount of the attorney's fee award, we do not reach the postjudgment interest issue.

We remand for the trial court to redetermine the attorney's fee award.

        Because the Griffins did not ultimately prevail on all of their assignment claim, the Long

Trusts assert that no evidence supports the amount ofthe attorney's fee award. The Griffins respond

that the assignment issue was inextricably intertwined with other issues in the case and that, even

though it did not prevail on its declaratory judgment claim, the attorney's fee award was equitable

and just under the Declaratory Judgment Act. Because the Griffins offered no evidence of the time

expended on particular tasks, as we have required when a claimant elects to prove attorney's fees

via the lodestar method, we agree with the Long Trusts that the Griffins did not provide the trial

court with legally sufficient evidence to calculate a reasonable fee.
        The Griffins brought two claims that could ultimately support an attorney's fee award. The

Griffins' assignment issue included a claim for breach of an agreement, for which reasonable and

necessary attorney's fees are recoverable under Texas Civil Practice and Remedies Code Chapter

38, subject to additional limitations. Tex. Civ. Prac. & Rem. Code § 38.001 (8). Also, the Griffins

brought a claim under the Texas Uniform Declaratory Judgment Act, which allows trial courts to

"award costs and reasonable and necessary attorney's fees as are equitable and just." Id. § 37.009;

see Bocquet v. Herring, 972 S.W.2d 19, 21 (Tex. 1998). Thus, under either their contract or

declaratory judgment claim, the Griffins were required to prove the reasonableness and necessity

of the attorney's fees the trial court awarded. Tex. Civ. Prac. & Rem. Code §§ 37.009, 38.001 (8).

        The affidavit supporting the Griffins' request for attorney's fees used the lodestar method

by relating the hours worked for each of the two attorneys multiplied by their hourly rates for a total

fee. We explained in El Apple I, Ltd. v. Olivas that generalities about tasks performed provide

insufficient information for the fact finder to meaningfully review whether the tasks and hours were

reasonable and necessary under the lodestar method. 370 S.W.3d 757, 763 (Tex. 2012). Sufficient

evidence includes, at a minimum,evidence "of the services performed, who performed them and at

what hourly rate, when they were performed, and how much time the work required." Id. at 764.

Because the testimony in El Apple only included the total number of hours worked and generalities

about discovery and the length of trial, we remanded for a redetermination of attorney's fees. Id.

at 765. We noted that contemporaneous records might be unavailable on remand and advised the

attorneys to reconstruct their work to provide the trial court with the information to meaningfully

review the fee request. Id. at 764.
        Likewise, inCity ofLaredo v. Montano, we reversedand remandedto redetermine attorney's

fees when the attorney testified to the time expended and the hourly rate but failed to provide

evidence of the time devoted to specific tasks. 414 S.W.3d 731, 736-37 (Tex. 2013).

        Here, as in El Apple and Montano, the affidavit supporting the request for attorney's fees

only offersgeneralities. It indicates thatone attorney spent300 hours on the case, anotherexpended

344.50 hours, and the attorneys' respective hourly rates. The affidavit posits that the case involved

extensive discovery, several pretrial hearings, multiple summaryjudgment motions, and a four and

one-halfday trial, and that litigating the matter required understanding a related suit that settled after

ten years of litigation. But no evidence accompanied the affidavit to inform the trial court the time

spent on specific tasks. See El Apple, 370 S.W.3d at 763. The affidavit does claim that 30% of the

aggregate time was expended on the assignment claim (part of which the Griffins prevailed on) and

that the assignment issue was inextricably intertwined with matters that consumed 95% of the two

attorneys' time on the matter. But without any evidence of the time spent on specific tasks, the trial

court had insufficient information to meaningfully review the fee request. Montano, 414 S.W.3d

at 736-37; El Apple, 370 S.W.3d at 764. We note that here, as in El Apple, contemporaneous

evidence may not exist. But the attorneys mayreconstruct their work to providethe trial courtwith

sufficient informationto allow the court to perform a meaningful review of the fee application. El

Apple, 370 S.W.3d at 764.

       In addition to the lodestar method, the attorney's fee affidavit also indicates the Griffins and

their attorneys agreed to a 35% contingency fee arrangement, which the affidavit claims is

reasonable and customary for such a suit. Even if supporting evidence is not required for the
contingency fee method of proof (as it is for the lodestar method), the contingency fee method

cannot support the trial court's fee award here because the final judgment awarded no monetary

relief except for attorney's fees. Because the contingency fee method cannot support the trial court's

fee award, and no legally sufficient evidence supports the award under the lodestar method, we

remand to redetermine attorney's fees.

       The Long Trusts also complain that the court of appeals erred in awarding postjudgment

interest from the original, erroneous trial court judgment. Because we are remanding for the trial

court to consider additional evidence of attorney's fees, we need not reach this issue. We are

confident that, on remand, the lower courts will apply the principles we clarified in Long v. Castle

Texas Production Limited Partnership,       S.W.3d      (Tex. 2014), to properly assess the date from

which postjudgment interest accrues.

        In sum, under the lodestar method, no legally sufficient evidence supports the amount of

attorney's fees the trial court awarded because no evidence indicates the time expended on the

specific tasks for which attorney's fees may be recovered. Accordingly, pursuant to Texas Rule of

Appellate Procedure 59.1, we grant the petition for review and, without hearing oral argument,

reverse the court of appeals' judgment and remand to the trial court for a redetermination of

attorney's fees consistent with this opinion.

OPINION DELIVERED: April 25, 2014
                                                               iFliED IN COURT OF APPEALS
               IN THE SUPREME COURT OF TEXAS

                                          No. 11-1021

                                                                         TYLt
                                                                    CATHY S. LUSK, C
Larry T. Long, L. Allan Long, and B. Virginia Long^n Their Capa^
as trustees of the lawrence allan long trust, the charles edward
Long Trust, The Larry Thomas Long Trust and The John Stephen Lonc
              Trust d/b/a The Long Trusts, Petitioners,



 Robert M. Griffin, Robert M. Griffin, Jr., Charles W. Conrad, Marvin
               Ogilvie, and Marie Ogilvie, Respondents


                              On Petition for Review from the
                   Court of Appeals for the Twelfth District of Texas



                                          JUDGMENT


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from

the Court of Appeals for the Twelfth District, and having considered the appellate record and

counsels' briefs, but without hearing oral argument under Texas Rule of Appellate Procedure 59.1,

concludes that the court of appeals' judgment should be reversed.

       IT IS THEREFORE ORDERED, in accordance with the Court's opinion, that:

                                     1)     The court of appeals' judgment is reversed;

                                     2)     The cause is remanded to the trial court for further
                                            proceedings consistent with this opinion;

                                     3)     Larry T. Long, L. Allan Long, and B. Virginia Long,
                                            In Their Capacities as Trustees of The Lawrence
                                            Allan Long Trust, The Charles Edward Long Trust,
                                            The Larry Thomas Long Trust and The John Stephen
                                              Long Trust d/b/a The Long Trusts shall recover, and
                                              Robert M. Griffin, Robert M. Griffin, Jr., Charles W.
                                              Conrad, Marvin Ogilvie, and Marie Ogilvie shall pay,
                                              the costs incurred in this Court; and

                                      4)      The court of appeals' opinion is ordered published.

       Copies of this judgment and the Court's opinion are certified to the Court of Appeals for the

Twelfth District and to the District Court of Gregg County, Texas, for observance.


                           Opinion of the Court delivered Per Curiam

                                           April 25, 2014